477 F.2d 136
UNITED STATES of America, Plaintiff-Appellee,v.Thomas DAVIDSON, Defendant-Appellant.
No. 72-1869.
United States Court of Appeals,Sixth Circuit.
Decided April 30, 1973.

Lee Larson, Isaac Schulz, Squire, Sanders & Dempsey, Cleveland, Ohio, for defendant-appellant.
Frederick M. Coleman, U. S. Atty., Cleveland, Ohio, for plaintiff-appellee.
Before McCREE, MILLER and KENT, Circuit Judges.
PER CURIAM.


1
This is an appeal from conviction after a trial without a jury for violation of 50 U.S.C. App. Sec. 462(a), knowingly failing and neglecting to submit to induction into the Armed Forces of the United States.


2
Appellant's brief, which was filed January 15, 1973, presents as one of the issues on appeal the contention that there had been no waiver of a jury trial in writing with the approval of the court and the consent of the Government as required by Rule 23 of the Federal Rules of Criminal Procedure.  Appellee has not filed its brief within the time stipulated by Rule 31, Federal Rules of Appellate Procedure, and the appeal has been referred to a panel of this court under Rule 3(e) of the Rules of the United States Court of Appeals for the Sixth Circuit.  A careful examination of the record on appeal, including the docket entries and the transcript of testimony, does not reveal a waiver of jury trial.


3
Accordingly, the judgment is reversed and the case is remanded for a new trial.  See United States v. McCurdy, 450 F.2d 282 (9th Cir. 1971).


4
Reversed and remanded.